On Rehearing.
Per Curiam.
A petition for rehearing has been filed herein upon the theory that the court- overlooked the contention of counsel as to the proper measure of damages applicable to this case.
The opinion clearly shows that this action is brought by a real estate agent one who assumed without authority to act. as agent for the owner of land, to recover the commissions the real estate agent expected to make under a contract made with the assumed. agent by procuring a purchaser of land. The assumed agent was not personal*160ly bound on the contract; and the action was grounded on a breach of warranty of authority to make the contract which was made with an agent to sell for a commission, and not with an intended purchaser of the land. Under these circumstances authorities as to the measure of damages where an intended purchaser is the plaintiff or when the defendant is personally liable on the unauthorized contract are not relevant.
Rehearing denied.
Shackleford, C. J., and Taylor, Cockrell, Hocker and Whitfield, J. J., concur.